PER CURIAM.
An interlocutory appeal and a petition for a writ of certiorari were consolidated for argument and opinion.
In the interlocutory appeal the appellant contends that the trial court erred in denying her request for a jury trial. We agree and reverse with directions that she be granted a jury trial as heretofore determined by this court in Crawford v. Baron, Fla.App.1970, 238 So.2d 311.
In her petition for a writ of certiorari she objects to that portion of the lower court’s order which directs plaintiff’s foreclosure action (based on the original note and second mortgage only) to be set down as a non-jury trial. We find that petitioner’s objection has merit. It appears from the record that appellee had agreed to the entry of an order requiring that the entire cause be placed on the calendar for trial by jury. Accordingly, certiorari is granted and that portion of the order directing that the case be set down and tried without a jury is quashed.
It is so ordered.